--------------------------------------------------------------------------------

Exhibit 10.1




RETIREMENT AGREEMENT


This Retirement Agreement and General Release of Claims (hereinafter
“Agreement”) is entered into by and between Ivan Szeftel (hereinafter
“Executive”) and ADS Alliance Data Systems, Inc., a Delaware corporation
(“ADSI”), a wholly owned subsidiary of Alliance Data Systems Corporation, a
Delaware corporation (“ADSC”).


WHEREAS, Executive has served as President, Retail Services since May, 1998;


WHEREAS, Executive has notified ADSI that he plans to retire effective March 1,
2012 (“Retirement Date”)


WHEREAS, following the announcement of a new President, Retail Services and
through Retirement Date, the ADSC Board of Directors (“ADSC Board”) desires that
Executive provide advisory services to the President, Retail Services and
continue to serve as Chief Executive Officer of World Financial Network Bank
(“Bank”) and Chairman of the Bank Board of Directors (“Bank Board”) (“Executive
Bank Board Service Period”);


WHEREAS, effective on the Retirement Date and at the pleasure of the Bank Board,
Executive will continue to serve as an independent member and non-employee
Chairman of the Bank Board (“Non-Executive Bank Board Service Period”);


WHEREAS, during and after the Non-Executive Bank Board Service Period, ADSI
wishes to ensure that Executive will not utilize his institutional knowledge and
unique insight into the operation of ADSI or its Affiliates to compete with,
solicit employees or customers of, or otherwise interfere with the operations of
ADSI or its Affiliates;


WHEREAS, ADSI believes it is in the best interests of ADSC’s stockholders to
enter into this Agreement to set forth the rights and obligations of the
parties; and


WHEREAS, this Agreement shall become effective following the expiration of the
Revocation Period (as defined below) (the “Effective Date”).


NOW, THEREFORE, in consideration of the foregoing promises and other good and
sufficient consideration contained hereinafter, the parties agree as follows:


I.   EXECUTIVE BANK BOARD SERVICE PERIOD


During the Executive Bank Board Service Period, Executive will continue as an
ongoing full time employee and will be compensated as such at Executive’s
current level of compensation, including remaining eligible to receive all short
and long term incentive compensation payments per the terms and performance
metrics established for Executive for the 2011 performance period by the
Compensation Committee of the ADSC Board.


 
 
 
Separation Agreement and General Release
1

--------------------------------------------------------------------------------

 


II.   NON-EXECUTIVE BANK BOARD SERVICE PERIOD
 
During the Non-Executive Bank Board Service Period, Executive shall be entitled
to receive compensation as a non-employee director of the Bank Board, as
determined from time to time by the Bank Board.  Additionally, for service as
Chairman of the Bank Board, Executive shall receive an additional retainer in
the amount of $20,000.00 per year, subject to approval by the Bank
Board.  Nothing contained in this Agreement shall be construed as having granted
Executive a right to serve as a member of the Bank Board, and such service may
be terminated at any time prior to or during the Executive Bank Board Service
Period or the Non-Executive Bank Board Service Period, if any, as provided in
the Bank’s Certificate of Incorporation and Bylaws, and all other applicable
charter and operating agreements.  Except as set forth in the first two
sentences of this Article II, none of the payments contemplated by Article III
of this Agreement are contingent on Executive remaining or serving as a member
of the Bank Board.


III.  RETIREMENT AND PAYMENTS


A.           General. ADSI represents and agrees that as soon as practicable
after the Retirement Date, ADSI will make payment in full to Executive for all
un-reimbursed business expenses incurred by Executive in compliance with ADSI
policies through the Retirement Date.  ADSI and Executive further agree that as
of the Retirement Date, Executive will become responsible for any business
expenses incurred by him, and will not accrue any further paid time off (“PTO”)
or other benefits for which Executive was eligible or previously entitled,
except for those benefits expressly provided for separately in this
Agreement.  The parties further agree that the Release Payment (defined below)
includes, and is more than sufficient to cover, any earned but unpaid final
wages of any kind (salary, commissions, bonus, or otherwise), accrued PTO,
vacation, or other benefits not otherwise expressly provided for separately in
this Agreement.  Executive acknowledges and agrees that as of the Retirement
Date, Executive shall no longer be eligible to participate in any employee
benefit plans except as otherwise expressly provided for separately in this
Agreement, and all accrual rights thereunder will cease.  For example, and
without limitation, Executive shall no longer be eligible to participate in the
Alliance Data Systems 401(k) and Retirement Savings Plan (“401(k) Plan”), and
therefore, the Release Payment and the Protective Covenants Payments (defined
below) shall not be subject to 401(k) Plan withholdings or employer matching.


B.           Retirement Payments.  Executive shall be paid a total of
seventy-eight (78) weeks (“Retirement Payment Period”) of Executive’s weekly
base salary as of the Effective Date plus an additional IC payment equal to one
and one half times of Executive’s target percentage of base salary as of the
Effective Date (“IC Payment”), which shall be divided into two separate payments
and paid as follows:


(1) Four (4) weeks of Executives’ current base salary plus an amount equal to
4/78ths of the IC Payment (less applicable taxes and withholdings) paid to
Executive in consideration of the release and wavier of claims provided for in
Article V and Executive's agreement not to contest the Protective Covenants in
Article VI (the “Release Payment”).  Subject to Article III.B.3 below, such
payment will be payable in two (2) bi-weekly installment payments on regular
payroll dates commencing on the first payroll date after the Retirement Date;
and


(2) Seventy-Four (74) weeks of Executive’s current base salary plus an amount
equal to 74/78ths of the IC payment (less applicable taxes and withholdings)
paid in consideration of the agreements and promises made by Executive in
Article VI (the


 
 
 
Separation Agreement and General Release
2

--------------------------------------------------------------------------------

 


“Protective Covenants Payment”).  Subject to Article III.B.3 below,
such payments will be payable in bi-weekly installment payments on regular
payroll dates commencing on the first payroll date after the Release Payment has
been paid in full.


(3) Notwithstanding anything herein to the contrary, if the ADSC Board (or its
delegate) determines in its discretion that Executive is, as of the Retirement
Date, a “specified employee” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended, (the “Code”) and the regulations issued thereunder,
then no installment of the Release Payment or the Protective Covenants Payment
that is not otherwise scheduled to be paid on or before March 15, 2012 will be
paid during the period beginning on the date of Executive’s “Separation from
Service” (as defined in Treas. Reg. Sec. 1.409A-1(h)) from ADSI and ending on
the earlier of (i) the date that is six (6) months after the date of Executive’s
Separation from Service, or (ii) the date of Executive’s death.  Any portion of
the Release Payment and the Protective Covenants Payment to which Executive
would otherwise be entitled during such non-payment period but for the
application of this paragraph will be accumulated and paid to Executive on the
first regular payroll date that is not less than six (6) months following the
date of Executive’s Separation from Service, or if earlier, within 30 days of
Executive’s death to his surviving spouse (or to his estate if Executive’s
spouse does not survive him).


C.           Equity.  ADSC also agrees that in further consideration of the
agreements and promises made by Executive in Article VI herein the tranche of
(1) any time-based restricted stock units (“TBRSU”) that would otherwise be
scheduled to vest between March 1, 2012 and February 28, 2013 shall, subject to
Executive’s continued employment with ADSI through March 1, 2012, continue to
vest and be paid in February, 2013 pursuant to the schedule established by the
Compensation Committee of the ADSC Board for all equity awards for that same
period, consistent with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) (it being understood that for purposes of Section 409A of
the Code, such TBRSUs will cease being subject to a substantial risk of
forfeiture as of March 1, 2012 and therefore must be paid no later than March
15, 2013); and (2) the tranche of any performance-based restricted stock units
(“PBRSU”) for which performance restrictions are scheduled to lapse between
March 1, 2012 and February 28, 2013, shall continue to vest and be paid in
February 2013 pursuant to the schedule and performance metrics as established by
the Compensation Committee of the ADSC Board for all equity awards for that same
period, without regard to any continuing employment requirements, consistent
with Section 409A of the Code.  The parties agree that the Equity described in
this Article III.C. shall also be considered a Protective Covenants Payment.


Additionally, as approved by the Compensation Committee of the ADSC Board,
Executive’s options to acquire shares of ADSC common stock (“Options”) that are
or shall become vested on or prior to the Retirement Date shall be exercisable
per the original stock option agreements and the retirement provisions as
specified in the Amended and Restated Alliance Data Systems Corporation and its
Subsidiaries Stock Option and Restricted Stock Plan, the Alliance Data Systems
Corporation 2003 Long Term Incentive Plan, the Alliance Data Systems Corporation
2005 Long-Term Incentive Plan and the 2010 Omnibus Incentive Plan, whichever is
applicable to particular Options (collectively, the “LTI Plans”), but in no
event shall any Option be exercisable following the earlier of (i) twelve (12)
months following the Retirement Date, or (ii) the expiration of ten (10) years
from the date on which the applicable award was granted.  Any Options that are
unvested as of the Retirement Date shall be forfeited.


 
 
 
Separation Agreement and General Release
3

--------------------------------------------------------------------------------

 


D.           Continuation of Benefits.  Executive and his dependents shall be
eligible for health, welfare, and executive benefits under available ADSI plans
during the Retirement Payments Period at the same cost to Executive as that
charged to other active executives of ADSI; provided that, that such obligation
shall cease on the date Executive becomes eligible to receive health benefits
under a subsequent employer’s health insurance plans (whether or not Executive
or his spouse actually elects to receive such benefits). For purposes of
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), Executive shall be eligible for such continuation coverage as of
the date immediately following the end of the Retirement Payment
Period.  Neither ADSI nor Executive may liquidate Executive’s right to health
insurance benefits or exchange such right for any other benefit.


E.           Compliance with Code Section 409A.  Article III and this Agreement
will be administered and interpreted to maximize the short-term deferral
exception to Section 409A of the Code, and Executive is not permitted to
designate, directly or indirectly, the taxable year of any payment made under
this Agreement.  The right to a series of installment payments under this
Agreement will be treated as a right to a series of separate payments.  Any
installment payment under this Agreement that is paid during the short-term
deferral period (as defined in Treas. Reg. Sec. 1.409A-1(b)(4)) will be treated
as a short-term deferral and not aggregated with other plans or
payments.  Payment dates provided for in this Agreement are deemed to
incorporate the grace periods provided by Treas. Reg. Sec. 1.409A-3(d).  To the
extent the payments payable to Executive under this Agreement do not meet the
short-term deferral exemption as set forth in the Treasury Regulations under
Code Section 409A as set forth hereinabove, such payments shall be paid in a
manner so as to comply with Code Section 409A as provided herein.


To the extent that payments to Executive are reimbursements for costs and
expenses or in-kind benefits, except as otherwise permitted by Section 409A of
the Code, (a) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit, (b) the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; provided that the foregoing clause (b)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Code solely because such expenses are subject
to a limit related to the period the arrangement is in effect and (c) such
payments shall be made on or before the last day of the taxable year following
the taxable year in which you incurred the expense.


IV.           OTHER MATTERS


A.           Executive Deferred Compensation Plan.  Executive acknowledges and
agrees that as of the Retirement Date, Executive shall no longer be eligible to
participate in the Executive Deferred Compensation Plan (“EDCP”).  Executive and
ADSI agree that Executive’s cumulative EDCP contributions shall be paid to
Executive in accordance with the EDCP and shall include all interest accrued
through the payment date.  Executive acknowledges that payments under the EDCP
and any other nonqualified deferred compensation plan subject to Section 409A of
the Code that commence due to Executive’s Separation from Service from ADSI
shall commence not earlier than six months and a day after the date of
Executive’s Separation from Service.  Such payments shall be subject to all
applicable taxes and withholdings.


 
 
 
Separation Agreement and General Release
4

--------------------------------------------------------------------------------

 


B.           Stock Transactions.  Executive acknowledges and agrees that because
of his position as a Section 16 officer of ADSC, he is required for a period of
six (6) months after he ceases to be a Section 16 officer to file Securities and
Exchange Commission (“SEC”) Forms 4 and 5 to report stock transactions related
to ADSC, including, but not limited to, sales and purchases of ADSC common stock
and derivative securities, and the exercise of employee stock options (“Stock
Transactions”).  Therefore, to enable timely filing of these forms with the SEC,
which ADSC does on Executive’s behalf, for a period of six (6) months from the
Retirement Date, Executive agrees to report any such Stock Transaction made by
him to Leigh Ann A. Epperson, ADSC’s Corporate General Counsel, as soon as
possible, but no later than 12:00 Noon Central Time on the day following the day
such Stock Transaction is executed, or provide a legal opinion that such Stock
Transaction is not a reportable event requiring the filing of a Form 4
or 5.  Executive agrees to execute and forward to ADSC the No Filing Due
Statement attached hereto as Exhibit A, or to provide to ADSC all necessary
details to file a Form 5, for receipt no later than January 11, 2013.


C.           Other Agreements.  The parties agree that the Change in Control
Severance Protection Agreement entered into by and between ADSI and Executive on
September 25, 2003, as amended by the Joint Amendment to Agreements Providing
for Compensation or Benefits upon Involuntary Severance from Employment (as
amended, the “CIC Agreement”), the Indemnification Agreement entered into by and
between Executive and ADSC dated as of June 10, 2003 and the Offer Letter dated
May 4, 1998 as amended (“Offer Letter”), shall terminate as of the Effective
Date and be of no further force and effect.


V.   COVENANT NOT TO SUE AND RELEASE OF CLAIMS


A.           Covenant Not to Sue. Executive agrees not to file any charges,
claims, suits, or complaints against ADSI with any federal, state or local
governmental agency, or in any court of law, with respect to any aspect of his
employment with, or separation of employment from, ADSI, with respect to any
matters whatsoever, which occurred prior to or on the Effective Date, whether
known or unknown to Executive at the time of execution of this Agreement, with
the exceptions of:  (a) any claims the law precludes him from waiving by
agreement, including an action challenging the validity of Executive’s release
of claims under the Age Discrimination in Employment Act, 29 U.S.C. §621, et
seq. (“ADEA”); (b) any claim that ADSI breached its commitments under this
Agreement; (c) any claims with respect to any vested right Executive may have
under any employee pension or welfare benefit plan of ADSI, (d) any entitlement
by Executive or his spouse or dependants to continued medical or dental coverage
under COBRA; or (e) any rights Executive has to indemnification under ADSC’s
bylaws or articles, as they may be amended from time to time.  Items (b), (c),
(d) and (e) immediately above shall be excepted from the release in Article V.B
below.


B.           Release of Claims. Executive acquits, releases and forever
discharges ADSI and its predecessors, successors, parent entities, subsidiaries,
affiliates, or related companies, its and their attorneys, officers, directors,
employees, former employees, agents, insurers, and assigns (collectively the
“Released Parties”), jointly and/or severally, from all, and in all manner of,
actions and causes of action, suits, debts, claims and demands whatsoever, in
law or in equity, which he ever had, may now have or may hereafter have with
respect to any aspect of his employment with, or separation of employment from,
ADSI, and with respect to any other matter whatsoever.  This release includes,
but is not limited to, claims relating to or arising out of the Sarbanes-Oxley
Act; any claims alleging retaliation and/or whistleblower claims; any and all


 
 
 
Separation Agreement and General Release
5

--------------------------------------------------------------------------------

 


claims relative to agreements to sponsor for immigrant or non-immigrant
positions; any claims for unpaid or withheld wages, the Offer Letter, the CIC
Agreement, severance pay, benefits, incentive compensation, Options, TBRSU,
PBRSU, restricted stock, special awards, commissions and/or other compensation
of any kind; or any other claim, regardless of the forum in which it might be
brought, if any, which Executive has, might have, or might claim to have against
the Released Parties, or any of them individually, for any and all injuries,
harm, damages, penalties, costs, losses, expenses, attorneys’ fees, and/or
liability or other detriment, if any, whenever incurred, or suffered by
Executive as a result of any and all acts, omissions, or events by the Released
Parties, collectively or individually, through the date Executive executes this
Agreement.  It is expressly agreed and understood by Executive that this
Agreement and General Release includes, without limitation, any and all claims,
actions, demands, and causes of action, if any, arising from or in any way
connected with the employment relationship between Executive and ADSI and the
termination thereof, including any claim of discrimination, retaliation,
harassment, failure to accommodate, wrongful termination, breach of contract,
negligence, libel, slander, wrongful discharge, promissory estoppel, tortious
conduct, and/or any claims that this Agreement was procured by fraud or signed
under duress or coercion so as to make the Agreement not binding, including all
claims that were or could have been brought by Executive.


C.           Laws Included in Release.  Executive agrees that, subject to the
exceptions set forth in Article V.A of this Agreement, his covenants and
releases, as set forth in this Agreement, include a waiver of any and all rights
or remedies which he ever had, may now have, or may hereafter have against ADSI,
in tort or in contract, or under any present or future federal, state, local or
other statute or law, including, but not limited to, statutory or common laws of
the State of Ohio, the State of Pennsylvania, or any political subdivision of
the States of Ohio and Pennsylvania; the Ohio, Pennsylvania and United States
Constitutions; the Ohio Civil Rights Act, the Pennsylvania Human Relations Act;
the National Labor Relations Act, 29 U.S.C. §151, et seq.; Title VII of the 1964
Civil Rights Act, 42 U.S.C. §2000e, et seq.; the 1866 Civil Rights Act, 42
U.S.C. §1981; the Civil Rights Act of 1991, P.L. 102-166; the Americans With
Disabilities Act, 42 U.S.C. §12101, et seq.; the Occupational Safety & Health
Act of 1970, 29 U.S.C. §553, et seq.; the Fair Labor Standards Act of 1938, 29
U.S.C. §201, et seq.; the Family & Medical Leave Act of 1993, 29 U.S.C. §2601,
et seq.; the ADEA and the Older Workers Benefit Protection Act, 29 U.S.C. §621,
et seq., 29 U.S.C. §621, et seq.; the Equal Pay Act, 29 U.S.C. §206(d); the
Employee Retirement Income Security Act of 1974, 29 U.S.C., §1001, et seq.; Ohio
and Pennsylvania Workers’ Compensation Law; the Immigration Reform Control Act;
the Occupational Safety and Health Act; the Worker Adjustment and Retraining
Notification Act; the Consolidated Omnibus Budget Reconciliation Act of 1986, 29
U.S.C. §1161, et seq.; any and all Ohio and Pennsylvania common law claims,
including, but not limited to, any violation of Ohio and Pennsylvania public
policy, invasion of privacy, breach of contract and promissory estoppel.


D.           Waiver of Unknown Claims.  Executive intends that this Agreement
shall bar each and every claim, demand and cause of action hereinabove
specified, whether known or unknown to him at the time of execution of this
Agreement.  As a result, Executive acknowledges that he might, in the future,
discover claims or facts in addition to or different from those which he now
knows or believes to exist with respect to the subject matters of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected the terms of this Agreement.  Nevertheless, Executive
hereby waives any right, claim, or cause of action that might arise as a result
of such different or additional claims or facts.


 
 
 
Separation Agreement and General Release
6

--------------------------------------------------------------------------------

 




E.           Adequacy of Consideration.  The parties individually and
collectively agree that the covenants and promises made in Article V of this
Agreement are in consideration of the Release Payment and other promises made
hereunder by all parties, and that, but for the execution of this Agreement, no
party would be entitled to the amounts and promises provided for herein.


F.           ADEA Release.  Executive hereby acknowledges that Executive is
knowingly and voluntarily entering into this Agreement with the purpose of
waiving and releasing any claims under the ADEA (a law which prohibits
discrimination on the basis of age), and as such, Executive acknowledges and
agrees that:


(1)this Agreement is worded in an understandable way and he has read and fully
understands its terms;


(2)any rights or claims arising under the ADEA are waived;


(3)claims under the ADEA that may arise after this Agreement is executed are not
waived;


(4)           the rights and claims waived in this Agreement are in exchange for
additional consideration over and above anything to which Executive was already
undisputedly entitled;


(5)           Executive has been advised in writing by ADSI to consult with an
attorney prior to executing this Agreement;


(6)           Executive acknowledges that he has been given a twenty-one-day
(21-day) period of time from the date of receipt of this Agreement to consider
all of the provisions of this Agreement, and he does knowingly and voluntarily
waive said given 21-day period;


(7)           Any changes made to this Agreement, whether material or
immaterial, will not restart the running of this twenty-one-day (21-day) period;


(8)           Executive may revoke this waiver and release of any ADEA (age
discrimination) claims covered by this Agreement within seven days from the date
this Agreement is executed (such seven-day period, the “Revocation Period”)


(9)           This Agreement shall not become effective until the Revocation
Period has passed and Executive shall not have revoked his waiver and release of
any ADEA claim during the Revocation Period.  If Executive revokes this
Agreement, Executive will be deemed not to have accepted the terms of this
Agreement and ADSI will have no obligations hereunder; and


(10)          Nothing in this Agreement shall be construed as a limitation on
the right of Executive to participate in any investigation by the Equal
Employment Opportunity
Commission into any charge that ADEA has been violated, including a charge filed
by Executive.


 
 
 
Separation Agreement and General Release
7

--------------------------------------------------------------------------------

 




VI.   PROTECTIVE COVENANTS


A.           Protective Covenants. Notwithstanding any other provision contained
in this Agreement, Executive acknowledges and agrees that he shall continue to
be bound by the post-employment restrictions in any confidentiality,
non-solicitation, and/or non-competition agreements (collectively, the
“Confidentiality Agreements”) signed by Executive, which the parties agree are
incorporated herein by reference, with the understanding that nothing contained
in the Confidentiality Agreements shall limit the scope of this Article VI:


(1)           Non-Compete.  For a period of two (2) years following the later of
the Retirement Date and the completion of the Non-Executive Bank Board Service
Period (the “Protective Covenants Period”), the Executive shall not, within the
United States, directly or indirectly, either alone or in conjunction with
another person, in any manner, own, manage, operate, control, be employed by,
perform services for, consult with, solicit business for, participate in, do
business with or otherwise be connected with the ownership, management,
operation or control of any business that is materially similar to or
competitive with ADSC or its Affiliates; and


(2)             Non-Solicitation.  During the Protective Covenants Period,
Executive shall not, directly or indirectly, alone or in conjunction with
another person in any manner:


(a)             solicit or encourage any officer or employee of ADSI or its
Affiliates to leave the employment of ADSI or its Affiliates’ or to otherwise
interfere with a subsisting relationship with or commitment to ADSI or its
Affiliates;


(b)             hire any officer or employee who has left the employment of ADSI
or its Affiliates within six (6) months of the termination of such officer's or
associate's employment with ADSI or such Affiliates;


(c)             solicit or encourage any independent contractors, suppliers or
referral sources performing services for ADSI or its Affiliates to cease or
modify such performances or to otherwise harm their relationship with or
commitment to ADSI or its Affiliates; or


(d)             solicit, induce or attempt to induce any customer, collector,
sponsor or supplier of ADSI or its Affiliates to cease doing business in whole
or in part with ADSI or its Affiliates or do business with any other person,
firm, partnership, corporation or other entity which performs or may perform
services materially similar to or competitive with those provided by ADSI or its
Affiliates.


(3)           Protection of Confidential Information and Intellectual
Property. Executive agrees that, during the course of Executive’s employment
with ADSI, Executive has had access to certain general and specific information
which is confidential and proprietary to ADSI or its Affiliates (hereinafter
“Confidential Information”).


 
 
 
Separation Agreement and General Release
8

--------------------------------------------------------------------------------

 


Executive agrees that all such Confidential Information described in this
Agreement is the exclusive property of ADSI or its Affiliates.  Executive
promises and agrees that Executive will not disclose any Confidential
Information to any other person or entity unless required by law.  Executive
further agrees not to use such Confidential Information for any personal or
business purpose.


Executive further covenants and agrees that Executive will not take, following
the end of Executive’s employment with ADSI or any of its Affiliates, any
document, papers or materials in any form (including without limitation
originals or copies, printed or in electronic form) in Executive’s possession or
control containing any Confidential Information and that Executive will
surrender all such material upon the Retirement Date.


B.           No Contest.  In consideration for the Protective Covenants
Payments, Executive waives and releases any claim that the covenants in Article
VI.A.1., VI.A.2., and VI.A.3., (the "Protective Covenants") are unenforceable as
written and agrees not to sue, cause or permit another person to sue for his
benefit, or otherwise pursue a claim that the Protective Covenants are not
enforceable as written.  The post-employment restrictions in the Confidentiality
Agreements and the LTI Plans shall survive any revocation of this Agreement by
Executive. Notwithstanding anything herein to the contrary, this Agreement shall
be read so as to supplement the Confidentiality Agreements and LTI Plans and not
to replace or eliminate them.


C.           Injunctive Relief. Executive agrees that a violation of the
Protective Covenants would cause irreparable harm to ADSI that cannot be fully
and effectively remedied through monetary damages or compensation.  Therefore,
Executive agrees that in addition to, and not in lieu of, any damages which ADSI
may be entitled to as a legal remedy, ADSI shall also be entitled to such
injunctive relief (temporary, preliminary, permanent or otherwise) as is needed
to prevent further violations of this Agreement and to return the parties to the
status quo prior to such violation where possible, and ADSI shall be entitled to
specific enforcement of this Agreement.  Executive further agrees that ADSI’s
recoverable remedies for a violation of Article VI of this Agreement shall
include attorneys’ fees, court costs and expenses incurred by ADSI in the
enforcement of this Article.


D.           Clawback.  Executive’s agreement to comply with all of the
Protective Covenants and agreement to waive any contest to the enforceability of
the Protective Covenants as written, and ADSI’s agreement to make Protective
Covenants Payments to Executive are mutually dependent
obligations.  Accordingly, in the event that any portion of the Protective
Covenants deemed material by ADSI is challenged by Executive and found to be
unenforceable, and if Executive has received the Protective Covenants Payments,
including, without limitation, any payment made in the form of ADSC TBRSU or
PBRSU described in Article III.C whether previously paid or to be paid, such
payments shall be immediately forfeited and revert to ADSI and Executive shall
be required to immediately return the Protective Covenants Payments to ADSI
(less any taxes paid thereon by Executive).


E.           Cessation of Payments.  In the event that Executive materially
breaches one or more of the covenants set forth in Article VI, as determined by
ADSI, then ADSI shall have the right to cease making the Protective Covenants
Payments provided for herein and shall have no further obligations to Executive
under this Agreement.  Cessation of payments pursuant to this provision shall
not cause any of Executive’s obligations under this Agreement, the LTI Plans or
the Confidentiality Agreements to end.
 
 


 
 
 
Separation Agreement and General Release
9

--------------------------------------------------------------------------------

 




The clawback pursuant to Article VI.D. and the cessation of ADSI’s obligations
pursuant to Article VI.E. shall have no impact on Executive’s continuing rights
and obligations under this Agreement, the LTI Plans or the Confidentiality
Agreements.


VII.   MISCELLANEOUS


A.           Cooperation.  Executive agrees that from and after the date hereof
he will make himself available to assist ADSI or its Affiliates as reasonably
requested, regarding prior business arrangements or pending litigation or
litigation which may arise in the future concerning matters about which he has
or had personal knowledge or which were within the purview of his
responsibilities.  Executive agrees to assist in the prosecution or defense of
such claims involving ADSI, or any of its Affiliates, or any of their officers,
directors, employees, or agents, whether or not such claims involve litigation. 
This assistance may include but is not limited to participation in interviews,
development of factual matters and the giving of documentation and/or testimony,
whether by oral testimony, affidavit, at trial or otherwise.


B.           No Assignment.  Executive hereby represents and warrants that
Executive has not assigned or otherwise transferred to any other person or
entity any interest in any claim, demand, action and/or cause of action
Executive has, or may have, or may claim to have against any Released
Party.  Executive agrees to indemnify and hold harmless all of the Released
Parties from any and all injuries, harm, damages, costs, losses, expenses and/or
liability, including reasonable attorneys’ fees and court costs, incurred as a
result of any claims or demands which may hereafter be asserted against any such
Released Parties by, through, or by virtue of an assignment or other transfer by
Executive.


C.           No Right to Re-Employment.  Executive acknowledges and agrees that
by signing this Agreement, Executive is hereby releasing and forever waiving any
right to re-employment or reinstatement with ADSI in any capacity; although
nothing herein shall prevent ADSI from re-employing Executive should ADSI, in
its own discretion, decide to re-employ Executive.


D.           D&O Coverage and Indemnification.  Notwithstanding anything in this
Agreement to the contrary, Executive shall continue to be covered under any
directors and officers liability policy and entitled to any indemnification for
claims arising from events prior to the Retirement Date.


E.           No Admission of Liability.  This Agreement, the offer of this
Agreement and compliance with this Agreement shall not constitute or be
construed as an admission by the Released Parties, or any of them individually,
of any wrongdoing or liability of any kind or an admission by any party
(Executive or Released Parties).  This Agreement shall not be admissible in any
judicial, administrative or other proceeding or cause of action as an admission
of liability or for any purpose other than to enforce the terms of this
Agreement.


F.           Terms of Agreement Confidential.  Executive agrees that Executive
will not disclose to any third parties, except as provided below, the fact that
the parties have entered into this Agreement or the terms and conditions of this
Agreement.  Unless otherwise authorized in writing by ADSI, Executive may not
disclose the fact that the parties have entered into this Agreement or any of
the information contained herein except with respect to Executive’s spouse,
 
 


 
 
 
Separation Agreement and General Release
10

--------------------------------------------------------------------------------

 
 
attorneys and tax advisors (the “Authorized Parties”), but only upon advising
the Authorized Parties of the restrictions of this section and obtaining the
agreement of the Authorized Parties to the terms of same.  This Agreement is not
intended to prohibit or interfere with Executive’s ability to respond to or
cooperate with any governmental agency request or subpoena or court
order.  However, in the event Executive receives such a subpoena or order,
Executive agrees to provide ADSI notice of the subpoena or order within five (5)
days of Executive’s receipt of such subpoena or order to Corporate General
Counsel, Alliance Data, 7500 Dallas Parkway, Suite 700, Plano, Texas 75024.  In
addition, in the twenty-four (24) month period following the later of the
Retirement Date and the Non-Executive Bank Board Service Period, prior to
accepting any new position of employment or agreeing to perform services for a
person or entity that might foreseeably be viewed as a competitor or business
engaged in any enterprise that is the same or similar to that of ADSI or its
Affiliates, Executive shall provide the prospective employer with a copy of the
Confidentiality Agreements and Article VI of this Agreement.


G.           Contractual Agreement; Governing Law.  The parties agree that the
terms of this Agreement are contractual in nature and not merely recitals and
shall be governed and construed in accordance with the laws of the State of
Ohio, without regard to principles of conflicts of law.  The parties further
agree that should any part of this Agreement be declared or determined by a
court of competent jurisdiction to be illegal, invalid, or unenforceable, the
parties intend that the legality, validity, and enforceability of the remaining
parts shall not be affected thereby, and said illegal, invalid or unenforceable
part shall be deemed not to be a part of this Agreement.  The forum and venue to
decide any disputes arising under this Agreement shall be a court of competent
jurisdiction in Franklin County, Ohio.  Executive consents to the jurisdiction
of the courts located in Franklin County, Ohio, over him and waives any and all
objections to the exercise of jurisdiction over him by such courts.  ALLIANCE
DATA AND EXECUTIVE HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT
OR OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS
AGREEMENT.


H.           Successors.  This Agreement shall be binding upon and the benefits
shall inure to Executive and Executive’s heirs, and to ADSI and its successors
and assigns.


I.           Waivers.  No waiver of any of the terms of this Agreement shall be
valid unless in writing and signed by the party to this Agreement against whom
such waiver is sought to be enforced.  The waiver by any party hereto of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party, nor shall any waiver operate or be construed as
a rescission of this Agreement.


J.           Notices.  All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed to have been
delivered on the date personally delivered or on the date deposited in a
receptacle maintained by the United States Postal Service for such purpose,
postage prepaid, by certified mail, return receipt requested, and addressed as
follows:


 
 
 
Separation Agreement and General Release
11

--------------------------------------------------------------------------------

 


If to ADSC:


Alliance Data Systems Corporation
7500 Dallas Parkway, Suite 700
Plano, Texas  75024
Attn:  Corporate General Counsel


If to ADSI:


ADS Alliance Data Systems, Inc.
7500 Dallas Parkway, Suite 700
Plano, Texas  75024
Attn:  Corporate General Counsel


If to Executive:  at the address set forth below Executive’s signature on the
signature page hereto, with a copy to:

                 



Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.


K.           Entire Agreement.  Executive agrees that in executing this
Agreement, Executive does not rely and has not relied on any document,
representation or statement, whether written or oral, other than those
specifically set forth in this Agreement.  Except where otherwise expressly
provided for herein, the parties agree that this Agreement and any attachments,
schedules, or exhibits hereto constitute the entire agreement between Executive
and ADSI, supersede any and all prior agreements or understandings, written or
oral, pertaining to the subject matter of this Agreement, and contain all the
covenants and agreements in any manner whatsoever between the parties with
respect to such matters.  No oral understandings, statements, promises or
inducements contrary to the terms of this Agreement exist.  This Agreement
cannot be changed or terminated orally, but may be changed only through written
addendum executed by both parties.


L.           Mutual Drafting.  The wording in this Agreement was reviewed and
accepted by all parties after reasonable time to review with legal counsel, and
no party shall be entitled to have any wording of this Agreement construed
against the other party as the drafter of the Agreement in the event of any
dispute in connection with this Agreement.


M.           Return of ADSI Property.  Executive represents and agrees that on
or before the Retirement Date, Executive will return to ADSI all ADSI property
within Executive’s possession or control, including, but not limited to,
beepers, cellular telephones, keys, access cards, computers and peripheral
equipment, software, automobiles, equipment, customer lists, forms, plans,
documents, and other written and computer material, and copies of the same,
belonging to ADSI or its Affiliates, or any of their customers, and Executive
will not at any time copy or reproduce the same. Notwithstanding anything to the
contrary in this paragraph, the parties agree that Executive shall be entitled
to keep and retain, as his own, the  computer and other home office equipment
currently in his possession, but that before Executive shall retain such
equipment that all ADSI data, whether or not confidential, and all ADSI-licensed
software shall be removed from such computer.


 
 
 
Separation Agreement and General Release
12

--------------------------------------------------------------------------------

 


N.           Understanding of Agreement.  Executive declares that the terms of
this Agreement have been completely read, are fully understood, and are
voluntarily accepted, after complete consideration of all facts and Executive’s
legal rights, of which Executive has been fully advised by Executive’s attorneys
for the purpose of making a full and final compromise, adjustment and settlement
of any and all claims, disputed or otherwise, that Executive may have against
the Released Parties.


O.           Taxes.  Executive shall be responsible for the payment of any and
all required federal, state, local and foreign taxes incurred, or to be
incurred, in connection with any amounts payable, or benefits provided, to
Executive under this Agreement.  Notwithstanding any other provision herein
contained, ADSI may withhold from amounts payable under this Agreement all
federal, state, local and foreign taxes that are required to be withheld by
applicable laws and regulations with respect to any amounts payable, or benefits
provided to, Executive under this Agreement and report on any applicable
federal, state, local or foreign tax reporting form any income to Executive
determined by ADSI as resulting from such amounts payable or benefits provided
hereunder.


P.           Counterparts.  This Agreement may be executed in multiple
counterparts each of which shall be deemed to be one and the same
instrument.  Each party hereto confirms that any facsimile copy of such party’s
executed counterpart of this Agreement shall be deemed to be an executed
original thereof.


Q.           Affiliates.  For purposes of this Agreement an “affiliate” of ADSI
is any entity controlling, controlled by, or under common control with ADSI.


THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK


 
 
 
Separation Agreement and General Release
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement this 2nd day of
September, 2011, as follows:


Ivan Szeftel


/s/ Ivan Szeftel
Executive Signature


__________________________________
Address


__________________________________
City, State, Zip


Date: September 2, 2011

 


ADS Alliance Data Systems, Inc.
 
By: /s/ Leigh Ann K. Epperson

Its: SVP, General Counsel and Secretary




Alliance Data Systems Corporation


By: /s/ Leigh Ann K. Epperson
Its: SVP, General Counsel and Secretary



 
World Financial Network Bank


By: /s/ Leigh Ann K. Epperson
Its: Assistant Secretary





 
 
 
Separation Agreement and General Release
14

--------------------------------------------------------------------------------

 


EXHIBIT A


“No Filing Due” Statement




CERTIFICATE


I am aware that, as a former executive officer of Alliance Data Systems
Corporation (the “Company”) during the fiscal year ended December 31, 2012, I
must file a Form 5 with the Securities and Exchange Commission within 45 days
after the end of the fiscal year, unless I have previously reported all
transactions and holdings otherwise reportable on Form 5.


After reviewing my records, I hereby certify to Alliance Data that I am not
required to file a Form 5 for the above fiscal year.




Date:
                     
By:
         
[Executive’s Name]
 





 
 


 
 
 
Separation Agreement and General Release
15
 
 
 

--------------------------------------------------------------------------------